

115 S1430 IS: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1430IN THE SENATE OF THE UNITED STATESJune 26, 2017Mr. Cardin (for himself, Mr. Carper, Mr. Warner, Mr. Coons, Mr. Kaine, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to reauthorize the Chesapeake Bay Gateways and
			 Watertrails Network.
	
		1.Short
 titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act.
 2.ReauthorizationSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 112 Stat. 2963; 129 Stat. 2579) is amended by striking 2017 and inserting 2023..